329 F.2d 320
Edwin W. MISFELDT, Appellant,v.HOSPITAL AUTHORITY OF the CITY OF MARIETTA, GEORGIA, A. A. Rosser and Joe Barnett, Appellees.
No. 20761.
United States Court of Appeals Fifth Circuit.
March 31, 1964.

Appeal from United States District Court for the Northern District of Georgia; Frank A. Hooper, Chief Judge.
J. M. Grubbs, Jr., Jordan H. Prosser, William H. Burke, Grubbs, Prosser & Burke, Marietta, Ga., for plaintiff.
Hamilton Lokey, Atlanta, Ga., Scott S. Edwards, Jr., Marietta, Ga., for appellees.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and CARSWELL, District Judge.
PER CURIAM:


1
As announced from the bench in open court, the judgment of the trial court is hereby affirmed.